 
Exhibit 10.3
 
Form of  Class B Warrant
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR UNDER THE SECURITIES LAWS OF APPLICABLE STATES.  THESE SECURITIES ARE
SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED
OR RESOLD EXCEPT AS PERMITTED HEREUNDER AND UNDER THE SECURITIES ACT AND THE
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.  INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.  THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
 
CLASS B WARRANT TO PURCHASE COMMON STOCK
OF
INFERX CORPORATION
 
Warrant No. B-___
Issued on:  December __, 2009
  
Void after: June __, 2014

 
This certifies that ______________________________ or registered assigns (the
“Holder”) is entitled, subject to the terms and conditions of this Warrant, to
purchase from InferX Corporation (the “Company”) at any time during the Exercise
Period (defined below) and prior to June __, 2014 (the “Expiration Date”) all,
or any portion, of ______________ shares of Warrant Stock (as defined below) as
may be purchased at a price per share equal to the Exercise Price (as defined
below), upon surrender of this Warrant at the principal offices of the Company,
together with a duly executed exercise form in the form attached hereto as
Exhibit 1 (the “Notice of Exercise Form”) and simultaneous payment of the full
Exercise Price for the shares of Warrant Stock so purchased in lawful money of
the United States.
 
This Warrant is one of a series of Class B Warrants issued by the Company,
pursuant to the terms of Purchase Agreement pursuant to which (i) the Class B
Warrants shall have the right to acquire a total of 120,000 shares of Common
Stock in the aggregate at an initial exercise price of $0.50 per share; and
(ii)  the Class A Warrants shall have the right to purchase 450,000 shares of
Common Stock in the aggregate at an initial exercise price of $0.20 per share.
 
The Exercise Price and the number and character of shares of Warrant Stock
purchasable under this Warrant are subject to adjustment as provided herein.
 
1.           DEFINITIONS.  The following definitions shall apply for purposes of
this Warrant.  Capitalized terms used and not otherwise defined herein shall
have the meanings set forth in that certain Debenture and Warrant Purchase
Agreement (the “Purchase Agreement”), dated December __, 2009, among the Company
and the purchasers signatory thereto:
 
 
 

--------------------------------------------------------------------------------

 

1.1           “Exercise Period” means that period that shall commence 181 days
from the date hereof and end on the Expiration Date.
 
1.2           “Exercise Price” means $0.50 per share, subject to adjustment as
provided herein.
 
1.3           “Holder” means any person who shall at the time be the registered
holder of this Warrant.
 
1.4           “Transfer Agent” means _____________________, the current transfer
agent of the Company, with a mailing address of ___________________ and a
facsimile number of _______________, and any successor transfer agent of the
Company.
 
1.5           “VWAP” means, for any date, the price determined by the first of
the following clauses that applies: (a) if the Common Stock is then listed or
quoted on a Trading Market, the daily volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the Trading Market
on which the Common Stock is then listed or quoted as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time)), (b)  if the OTC Bulletin Board is not a Trading Market, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Purchasers of a majority in interest of the Shares then outstanding and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company.
 
1.6           “Warrant” means this Warrant and any warrant(s) delivered in
substitution or exchange therefor, as provided herein.
 
1.7            “Warrant Stock” means shares of the Common Stock issuable upon
exercise of this Warrant.  The number and character of shares of Warrant Stock
are subject to adjustment as provided herein and the term “Warrant Stock” shall
include stock and other securities and property at any time receivable or
issuable upon exercise of this Warrant in accordance with its terms.
 
 
2

--------------------------------------------------------------------------------

 

2.           EXERCISE.
 
2.1           Method of Exercise.  Subject to the terms and conditions of this
Warrant, the Holder may exercise this Warrant at any time or from time to time,
in whole or in part, on any Trading Day before the Expiration Date, for that
number of shares of Warrant Stock set forth herein with the Notice of Exercise
Form duly executed by the Holder (the “Notice of Exercise”), and payment of an
amount equal to the product obtained by multiplying (i) the number of shares of
Warrant Stock to be purchased by the Holder by (ii) the Exercise Price as
determined in accordance with the terms hereof. Notwithstanding anything herein
to the contrary, the Holder shall not be required to physically surrender this
Warrant to the Company until the Holder has purchased all of the Warrant Stock
available hereunder and the Warrant has been exercised in full, in which case,
the Holder shall surrender this Warrant to the Company for cancellation within
three (3) Trading Days of the date the final Notice of Exercise is delivered to
the Company.  Partial exercises of this Warrant resulting in purchases of a
portion of the total number of Warrant Stock available hereunder shall have the
effect of lowering the outstanding number of Warrant Stock purchasable hereunder
in an amount equal to the applicable number of Warrant Stock purchased.  The
Holder and the Company shall maintain records showing the number of Warrant
Stock purchased and the date of such purchases.  The Company shall deliver any
objection to any Notice of Exercise Form within 1 Business Day of receipt of
such notice.  In the event of any dispute or discrepancy, the records of the
Holder shall be controlling and determinative in the absence of manifest error.
The Holder and any assignee, by acceptance of this Warrant, acknowledge and
agree that, by reason of the provisions of this paragraph, following the
purchase of a portion of the Warrant Stock hereunder, the number of Warrant
Stock available for purchase hereunder at any given time may be less than the
amount stated on the face hereof.
 
2.2           Form of Payment.  Payment may be made by (i) a check payable to
the Company’s order, (ii) wire transfer of funds to the Company, or (iii) any
combination of the foregoing.
 
2.3           Cashless Exercise.  If at any time after the six month anniversary
of the date of the issuance of this Warrant, there is no effective registration
statement registering, or no current prospectus available for, the resale of the
Warrant Stock by the Holder, then this Warrant may also be exercised, in whole
or in part, at such time by means of a “cashless exercise” in which the Holder
shall be entitled to receive a certificate for the number of Warrant Stock equal
to the quotient obtained by dividing [(A-B) (X)] by (A), where:
 
(A) = the VWAP on the Trading Day immediately preceding the date on which Holder
elects to exercise this Warrant by means of a “cashless exercise,” as set forth
in the applicable Notice of Exercise;
 
(B) = the Exercise Price of this Warrant, as adjusted hereunder; and
 
(X) = the number of Warrant Stock that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.
 
Notwithstanding anything herein to the contrary, on the Expiration Date, this
Warrant shall be automatically exercised via cashless exercise pursuant to this
Section 2.3.
 
2.4           No Fractional Shares.  No fractional shares may be issued upon any
exercise of this Warrant, and any fractions shall be rounded down to the nearest
whole number of shares.  If upon any exercise of this Warrant a fraction of a
share results, the Company will pay the cash value of any such fractional share,
calculated on the basis of the Exercise Price.
 
 
3

--------------------------------------------------------------------------------

 

2.5           Restrictions on Exercise.
 
(a)           This Warrant may not be exercised if the issuance of the Warrant
Stock upon such exercise would constitute a violation of any applicable federal
or state securities laws or other laws or regulations.  As a condition to the
exercise of this Warrant, the Holder shall execute the Notice of Exercise Form.
 
(b)           Notwithstanding anything to the contrary contained herein, the
number of shares of Warrant Stock that may be acquired by any Warrant Holder
upon any exercise of this Warrant shall be limited to the extent necessary to
insure that, following such exercise, the total number of shares of Common Stock
then beneficially owned by such Warrant Holder and its Affiliates and any other
Persons whose beneficial ownership of Common Stock would be aggregated with the
Warrant Holder’s for purposes of Section 13(d) of the Exchange Act, does not
exceed 4.999% (the “5% Maximum Percentage”) of the total number of issued and
outstanding shares of Common Stock (including for such purpose the shares of
Common Stock issuable upon such exercise).  Each delivery of an Exercise Notice
by a Warrant Holder will constitute a representation by such Warrant Holder that
it has evaluated the limitation set forth in this paragraph and determined that
issuance of the full number of shares of Warrant Stock requested in such
Exercise Notice is permitted under this paragraph.  For such purposes,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.  By written
notice to the Company, any Warrant Holder may waive the provisions of this
Section or increase or decrease the 5% Maximum Percentage to any other
percentage specified in such notice, but (i) any such waiver or increase will
not be effective until the 61st day after such notice is delivered to the
Company, and (ii) any such waiver or increase or decrease will apply only to
such Warrant Holder and not to any other Warrant Holder.  For the avoidance of
doubt, this Section 2.5(b) (x) shall initially apply to all Warrant Holders
unless subsequently waived by a Warrant Holder, including Warrant Holders that
beneficially own in excess of 4.999% of the outstanding shares of Common Stock;
and (y) shall not be interpreted to require a shareholder to convert, transfer
or dispose of any shares of capital stock of the Company, or otherwise reduce
its beneficial ownership of shares of Common Stock, irrespective of whether the
beneficial ownership of shares of Common Stock by such shareholder (together
with its Affiliates and any other Persons whose beneficial ownership of Common
Stock would be aggregated with the Warrant Holder’s for purposes of Section
13(d) of the Exchange Act) exceeds 4.999%.
 
(c)           Notwithstanding anything to the contrary contained herein, the
number of shares of Warrant Stock that may be acquired by any Warrant Holder
upon any exercise of this Warrant shall be limited to the extent necessary to
insure that, following such exercise, the total number of shares of Common Stock
then beneficially owned by such Warrant Holder and its Affiliates and any other
Persons whose beneficial ownership of Common Stock would be aggregated with the
Warrant Holder’s for purposes of Section 13(d) of the Exchange Act, does not
exceed 9.999% (the “10% Maximum Percentage”) of the total number of issued and
outstanding shares of Common Stock (including for such purpose the shares of
Common Stock issuable upon such exercise).  Each delivery of an Exercise Notice
by a Warrant Holder will constitute a representation by such Warrant Holder that
it has evaluated the limitation set forth in this paragraph and determined that
issuance of the full number of shares of Warrant Stock requested in such
Exercise Notice is permitted under this paragraph.  For such purposes,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.  By written
notice to the Company, any Warrant Holder may waive the provisions of this
Section or increase or decrease the 10% Maximum Percentage to any other
percentage specified in such notice, but (i) any such waiver or increase will
not be effective until the 61st day after such notice is delivered to the
Company, and (ii) any such waiver or increase or decrease will apply only to
such Warrant Holder and not to any other Warrant Holder.  For the avoidance of
doubt, this Section 2.5(c) (x) shall initially apply to all Warrant Holders
unless subsequently waived by a Warrant Holder, including Warrant Holders that
beneficially own in excess of 9.999% of the outstanding shares of Common Stock;
and (y) shall not be interpreted to require a shareholder to convert, transfer
or dispose of any shares of capital stock of the Company, or otherwise reduce
its beneficial ownership of shares of Common Stock, irrespective of whether the
beneficial ownership of shares of Common Stock by such shareholder (together
with its Affiliates and any other Persons whose beneficial ownership of Common
Stock would be aggregated with the Warrant Holder’s for purposes of Section
13(d) of the Exchange Act) exceeds 9.999%.
 
 
4

--------------------------------------------------------------------------------

 

3.           ISSUANCE OF STOCK.
 
3.1           Delivery of Certificates Upon Exercise.  Certificates for shares
purchased hereunder shall be transmitted by the Transfer Agent to the Holder by
crediting the account of the Holder’s prime broker with the Depository Trust
Company through its Deposit Withdrawal Agent Commission (“DWAC”) system if the
Company is then a participant in such system and either (A) there is an
effective registration statement permitting the issuance of the Warrant Stock to
or resale of the Warrant Stock by the Holder or (B) the shares are eligible for
resale by the Holder without volume or manner-of-sale limitations pursuant to
Rule 144, and otherwise by physical delivery to the address specified by the
Holder in the Notice of Exercise by the date that is three (3) Trading Days
after the latest of (A) the delivery to the Company of the Notice of Exercise
Form, (B) surrender of this Warrant (if required), and (C) payment of the
aggregate Exercise Price as set forth above (including by cashless exercise, if
permitted) (such date, the “Warrant Stock Delivery Date”).  This Warrant shall
be deemed to have been exercised on the first date on which all of the foregoing
have been delivered to the Company.  The Warrant Shares shall be deemed to have
been issued, and Holder or any other person so designated to be named therein
shall be deemed to have become a holder of record of such shares for all
purposes, as of the date the Warrant has been exercised, with payment to the
Company of the Exercise Price (or by cashless exercise, if permitted) and all
taxes required to be paid by the Holder, if any, pursuant to Section 3.4 prior
to the issuance of such shares, having been paid. If the Company fails for any
reason to deliver to the Holder certificates evidencing the Warrant Stock by the
Warrant Stock Delivery Date, the Company shall pay to the Holder, in cash, as
liquidated damages and not as a penalty, for each $1,000 of Warrant Stock
subject to such exercise (based on the VWAP of the Common Stock on the date of
the applicable Notice of Exercise), $10 per Trading Day (increasing to $20 per
Trading Day on the fifth Trading Day after such liquidated damages begin to
accrue) for each Trading Day after such Warrant Stock Delivery Date until such
certificates are delivered or Holder rescinds such exercise.
 
3.2           Rescission Rights.  If the Company fails to cause the Transfer
Agent to transmit to the Holder a certificate or the certificates representing
the Warrant Stock pursuant to Section 3.1 by the Warrant Stock Delivery Date,
then, the Holder will have the right to rescind such exercise.
 
 
5

--------------------------------------------------------------------------------

 

3.3           Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Exercise.  In addition to any other rights available to the Holder, if the
Company fails to deliver a certificate or the certificates representing the
Warrant Stock pursuant to an exercise on or before the Warrant Stock Delivery
Date, and if after such date the Holder is required by its broker to purchase
(in an open market transaction or otherwise) or the Holder’s brokerage firm
otherwise purchases, shares of Common Stock to deliver in satisfaction of a sale
by the Holder of the Warrant Stock which the Holder anticipated receiving upon
such exercise (a “Buy-In”), then the Company shall (A) pay in cash to the Holder
the amount, if any, by which (x) the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (y) the amount obtained by multiplying (1) the number of Warrant Stock
that the Company was required to deliver to the Holder in connection with the
exercise at issue times (2) the price at which the sell order giving rise to
such purchase obligation was executed, and (B) at the option of the Holder,
either reinstate the portion of the Warrant and equivalent number of Warrant
Stock for which such exercise was not honored (in which case such exercise shall
be deemed rescinded) or deliver to the Holder the number of shares of Common
Stock that would have been issued had the Company timely complied with its
exercise and delivery obligations hereunder.  For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted exercise of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (A) of the immediately preceding sentence the Company shall be required
to pay the Holder $1,000. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In and, upon
request of the Company, evidence of the amount of such loss.  Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Warrant as required pursuant to the terms hereof.
 
3.4           Charges, Taxes and Expenses.  Issuance of certificates for Warrant
Stock shall be made without charge to the Holder for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificate, all
of which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Stock are to be issued in a name other than the name of the Holder, this
Warrant when surrendered for exercise shall be accompanied by the Assignment
Form attached hereto duly executed by the Holder and the Company may require, as
a condition thereto, the payment of a sum sufficient to reimburse it for any
transfer tax incidental thereto.
 
4.           ADJUSTMENT PROVISIONS.  The number and character of shares of
Warrant Stock issuable upon exercise of this Warrant (or any shares of stock or
other securities or property at the time receivable or issuable upon exercise of
this Warrant) and the Exercise Price therefor, are subject to adjustment upon
the occurrence of the following events between the date this Warrant is issued
and the date it is exercised:
 
 
6

--------------------------------------------------------------------------------

 

4.1           Adjustment for Stock Splits and Stock Dividends.  The Exercise
Price of this Warrant and the number of shares of Warrant Stock issuable upon
exercise of this Warrant (or any shares of stock or other securities at the time
issuable upon exercise of this Warrant) shall each be proportionally adjusted to
reflect any stock dividend, stock split or reverse stock split, or other similar
event affecting the number of outstanding shares of Common Stock (or such other
stock or securities).  Each adjustment under this Section 4.1 shall become
effective on the close of business on the date such dividend, stock split or
reverse stock split, or other similar event becomes effective.
 
4.2           Fundamental Transaction. If, at any time while this Warrant is
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, (v) the Company, directly or
indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock or share
purchase agreement or other business combination) (each a “Fundamental
Transaction”), then, upon any subsequent exercise of this Warrant, the Holder
shall have the right to receive, for each Warrant Stock that would have been
issuable upon such exercise immediately prior to the occurrence of such
Fundamental Transaction, at the option of the Holder (without regard to any
limitation in Section 2.5 on the exercise of this Warrant), the number of shares
of Common Stock of the successor or acquiring corporation or of the Company, if
it is the surviving corporation, and any additional consideration (the
“Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a holder of the number of shares of Common Stock for which this
Warrant is exercisable immediately prior to such Fundamental Transaction
(without regard to any limitation in Section 2.5 on the exercise of this
Warrant).  For purposes of any such exercise, the determination of the Exercise
Price shall be appropriately adjusted to apply to such Alternate Consideration
based on the amount of Alternate Consideration issuable in respect of one share
of Common Stock in such Fundamental Transaction, and the Company shall apportion
the Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction.  Notwithstanding anything to the contrary, in the event of a
Fundamental Transaction that is (1) an all cash transaction, (2) a “Rule 13e-3
transaction” as defined in Rule 13e-3 under the Exchange Act, or (3) a
Fundamental Transaction involving a person or entity not traded on a national
securities exchange, the Company or any Successor Entity (as defined below)
shall, at the Holder’s option, exercisable at any time concurrently with, or
within 30 days after, the consummation of the Fundamental Transaction, purchase
this Warrant from the Holder by paying to the Holder an amount of cash equal to
the Black Scholes Value of the remaining unexercised portion of this Warrant on
the date of the consummation of such Fundamental Transaction.  “Black Scholes
Value” means the value of this Warrant based on the Black and Scholes Option
Pricing Model obtained from the “OV” function on Bloomberg, L.P. (“Bloomberg”)
determined as of the day of consummation of the applicable Fundamental
Transaction for pricing purposes and reflecting (A) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the time between
the date of the public announcement of the applicable Fundamental Transaction
and the Expiration Date, (B) an expected volatility equal to the greater of 100%
and the 100 day volatility obtained from the HVT function on Bloomberg as of the
Trading Day immediately following the public announcement of the applicable
Fundamental Transaction, (C) the underlying price per share used in such
calculation shall be the sum of the price per share being offered in cash, if
any, plus the value of any non-cash consideration, if any, being offered in such
Fundamental Transaction and (D) a remaining option time equal to the time
between the date of the public announcement of the applicable Fundamental
Transaction and the Termination Date.  The Company shall cause any successor
entity in a Fundamental Transaction in which the Company is not the survivor
(the “Successor Entity”) to assume in writing all of the obligations of the
Company under this Warrant and the other Transaction Documents in accordance
with the provisions of this Section 3(e) pursuant to written agreements in form
and substance reasonably satisfactory to the Holder and approved by the Holder
(without unreasonable delay) prior to such Fundamental Transaction and shall, at
the option of the holder of this Warrant, deliver to the Holder in exchange for
this Warrant a security of the Successor Entity evidenced by a written
instrument substantially similar in form and substance to this Warrant which is
exercisable for a corresponding number of shares of capital stock of such
Successor Entity (or its parent entity) equivalent to the shares of Common Stock
acquirable and receivable upon exercise of this Warrant (without regard to any
limitations on the exercise of this Warrant) prior to such Fundamental
Transaction, and with an exercise price which applies the exercise price
hereunder to such shares of capital stock (but taking into account the relative
value of the shares of Common Stock pursuant to such Fundamental Transaction and
the value of such shares of capital stock, such number of shares of capital
stock and such exercise price being for the purpose of protecting the economic
value of this Warrant immediately prior to the consummation of such Fundamental
Transaction), and which is reasonably satisfactory in form and substance to the
Holder. Upon the occurrence of any such Fundamental Transaction, the Successor
Entity shall succeed to, and be substituted for (so that from and after the date
of such Fundamental Transaction, the provisions of this Warrant and the other
Transaction Documents referring to the “Company” shall refer instead to the
Successor Entity), and may exercise every right and power of the Company and
shall assume all of the obligations of the Company under this Warrant with the
same effect as if such Successor Entity had been named as the Company herein.
 
 
7

--------------------------------------------------------------------------------

 

4.3           Adjustment for Reorganization, Consolidation, Merger.  In case of
any recapitalization or reorganization of the Company after the date of this
Warrant, or in case, after such date, the Company shall consolidate with, merge
into, or enter into a share exchange with, another corporation or entity (the
“Successor Entity”) or other similar event, then, and in each such case, the
Warrant Holder shall be entitled to receive, at any time on or after the
consummation of such recapitalization, reorganization, consolidation, merger,
share exchange or other similar event, shall be entitled to receive, at the
option of the Warrant Holder, either (a) warrants or other securities
exercisable or convertible into common stock of the Successor Entity, or (b) in
lieu of the securities contemplated by clause (a) hereof, the cash, stock or
other securities or property to which the Warrant Holder would have been
entitled upon the consummation of such recapitalization, reorganization,
consolidation, merger, share exchange or other similar event, if the Warrant
Holder had exercised this Warrant immediately prior thereto at the Exercise
Price.  The Company covenants and agrees that any Successor Entity in such
reorganization, consolidation, merger, share exchange or other similar event (if
other than the Company) shall duly execute and deliver to the Warrant Holder a
supplement hereto acknowledging such corporation’s obligations under this
Warrant; and in each such case, the terms of this Warrant shall be applicable to
the cash, shares of stock or other securities or property receivable upon the
exercise of this Warrant after the consummation of such reorganization,
consolidation, merger, share exchange or other similar event.
 
 
8

--------------------------------------------------------------------------------

 

4.4           Adjustment for Dilutive Issuances.  If the Company, at any time
after the date of this Warrant, shall issue any shares of Common Stock or
securities of the Company convertible into shares of Common Stock at a price per
share of Common Stock less than the Exercise Price in effect immediately prior
to such issuance, in any case other than an Excluded Issuance (as hereinafter
defined) (a “Dilutive Issuance”), then, and in each such case, the Exercise
Price shall be reduced to the effective per share price of the Common Stock in
connection with such additional issuance of securities.
 
The following shall be deemed “Excluded Issuances” for the purpose of this
Section 4.4:
 
(a)           The Company’s granting of stock options, and/or issuance of Common
Stock upon exercise thereof, to directors, officers, employees or consultants of
the Company pursuant to the Company’s 2007 Stock Incentive Plan;
 
(b)           The issuance or sale of shares of Common Stock (i) issuable upon
the exercise of the Class A Warrants and the Class B Warrants;
 
(c)           The issuance of shares of Common Stock or securities convertible
into or exchangeable or exercisable for shares of Common Stock (and the shares
of Common Stock issuable upon the conversion, exercise or exchange thereof) in
connection with any future acquisition, merger or other business combination,
purchase of assets or of all or a portion of a business or other strategic
relationship entered, by the Company or any of its subsidiaries.
 
4.5           Number of Shares of Warrant Stock.  Simultaneously with any
adjustment to the Exercise Price pursuant to Section 4.1 above, the number of
shares of Warrant Stock that may be purchased upon exercise of this Warrant
shall be increased or decreased proportionately, so that after such adjustment
the aggregate Exercise Price payable hereunder for the increased or decreased
number of shares of Warrant Stock shall be the same as the aggregate Exercise
Price in effect immediately prior to such adjustment; provided, however, any
adjustment of the Exercise Price and the number of shares of Warrant Stock
available for exercise, if applicable, made pursuant to this  section  shall
adjust back in the event none of the  convertible  securities or options or
warrants  which  caused  such  adjustment  are converted or exercised, as the
case may be.
 
 
9

--------------------------------------------------------------------------------

 

4.6           Calculations.  All calculations under this Section 4 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable.  The
number of shares of Common Stock outstanding at any given time shall not include
shares owned or held by or for the account of the Company, and the disposition
of any such shares shall be considered an issue or sale of Common Stock.
 
4.7           Notice of Adjustments.  The Company shall promptly give written
notice of each adjustment or readjustment of the Exercise Price or the number of
shares of Warrant Stock or other securities issuable upon exercise of this
Warrant.  The notice shall describe the adjustment or readjustment and show in
reasonable detail the facts on which the adjustment or readjustment is based.
 
4.8           No Change Necessary.  The form of this Warrant need not be changed
because of any adjustment in the Exercise Price or in the number of shares of
Warrant Stock issuable upon its exercise.
 
4.9           Reservation of Stock.  If at any time the number of authorized but
unissued (or treasury shares) of Common Stock or other securities issuable upon
exercise of this Warrant shall not be sufficient to effect the exercise of this
Warrant, the Company will take such corporate action as may, in the opinion of
its counsel, be necessary to increase its authorized but unissued shares of
Warrant Stock or other securities issuable upon exercise of this Warrant as
shall be sufficient for such purpose.
 
5.           PIGGYBACK REGISTRATION RIGHTS.  The Company shall notify all
Holders in writing at least thirty (30) days prior to filing any registration
statement under the Securities Act for purposes of effecting a public offering
of securities of the Company (including, but not limited to, registration
statements relating to secondary offerings of securities of the Company, but
excluding registration statements relating to any employee benefit plan or a
corporate reorganization or other transaction covered by Rule 145 promulgated
under the Securities Act, or a registration on any registration form which does
not permit secondary sales or does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of Common Stock) and will afford each such Holder an
opportunity to include in such registration statement all or any part of the
Warrant Stock then held by such Holder.  Each Holder desiring to include in any
such registration statement all or any part of the Warrant Stock held by such
Holder shall, within twenty (20) days after receipt of the above-described
notice from the Company, so notify the Company in writing, and in such notice
shall inform the Company of the number of Warrant Stock such Holder wishes to
include in such registration statement.  If a Holder decides not to include all
of its Warrant Stock in any registration statement thereafter filed by the
Company, such Holder shall nevertheless continue to have the right to include
any Warrant Stock in any subsequent registration statement or registration
statements as may be filed by the Company with respect to offerings of its
securities, all upon the terms and conditions set forth herein.
 
6.           NO RIGHTS OR LIABILITIES AS SHAREHOLDER.  This Warrant does not by
itself entitle the Holder to any voting rights or other rights as a shareholder
of the Company.  In the absence of affirmative action by the Holder to purchase
Warrant Stock by exercise of this Warrant, no provisions of this Warrant, and no
enumeration herein of the rights or privileges of the Holder, shall cause the
Holder to be a shareholder of the Company for any purpose.
 
 
10

--------------------------------------------------------------------------------

 

7.           NO IMPAIRMENT.  The Company will not, by amendment of its
certificate of incorporation or bylaws, or through reorganization,
consolidation, merger, dissolution, issue or sale of securities, sale of assets
or any other voluntary action, willfully avoid or seek to avoid the observance
or performance of any of the terms of this Warrant, but will at all times in
good faith assist in the carrying out of all such terms and in the taking of all
such action as may be necessary or appropriate in order to protect the rights of
the Holder against wrongful impairment.  Without limiting the generality of the
foregoing, the Company will take all such action as may be necessary or
appropriate in order that the Company may duly and validly issue fully paid and
nonassessable shares of Warrant Stock upon the exercise of this Warrant.
 
8.           NOTICE REQUIREMENT.  In case (i) the Company shall take a record of
the holders of its Common Stock (or other stock or securities at the time
deliverable upon the exercise of this Warrant) for the purpose of entitling or
enabling them to receive any dividend or other distribution, or to receive any
right to subscribe for or purchase any shares of stock of any class or any other
securities, or to receive any other rights; or (ii) of any capital
reorganization of the Company, any reclassification of the capital stock of the
Company, any consolidation or merger of the Company with or into another
corporation (other than a consolidation or merger in which the Company is the
surviving entity), or any transfer of all or substantially all of the assets of
the Company; or (iii) of the voluntary or involuntary dissolution, liquidation
or winding-up of the Company, then, in each case, the Company will give notice
thereof to the Holder of this Warrant specifying in such notice , as the case
may be, (x) the date on which a record is to be taken for the purpose of such
dividend, distribution or right, or (y) the effective date on which such
reorganization, reclassification, consolidation , merger, transfer, dissolution,
liquidation or winding-up is to take place, and the time, if any is to be fixed,
as of which the holders of record of Common Stock (or such other stock or
securities at the time deliverable upon the exercise of this Warrant) shall be
entitled to exchange their shares of Common Stock (or such other stock or
securities) for the security or other property deliverable upon such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up.  Such notice shall be given by the Company at least
five Trading Days prior to the record date or effective date for the event
specified in such notice.
 
9.           ATTORNEYS’ FEES.  In the event any party is required to engage the
services of any attorneys for the purpose of enforcing this Warrant, or any
provision thereof, the prevailing party shall be entitled to recover its
reasonable expenses and costs in enforcing this Warrant, including reasonable
attorneys’ fees.
 
10.           TRANSFER.  Subject to compliance with any applicable securities
laws, this Warrant and all rights hereunder (including, without limitation, any
registration rights) are transferable, in whole or in part, upon surrender of
this Warrant at the principal office of the Company or its designated agent,
together with a written assignment of this Warrant substantially in the form
attached hereto duly executed by the Holder or its agent or attorney and funds
sufficient to pay any transfer taxes payable upon the making of such
transfer.  Upon such surrender and, if required, such payment, the Company shall
execute and deliver a new Warrant or Warrants in the name of the assignee or
assignees, as applicable, and in the denomination or denominations specified in
such instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant not so assigned, and this Warrant shall
promptly be cancelled.  The Warrant, if properly assigned in accordance
herewith, may be exercised by a new holder for the purchase of Warrant Stock
without having a new Warrant issued.
 
 
11

--------------------------------------------------------------------------------

 

11.           TRANSFER RESTRICTIONS. If, at the time of the surrender of this
Warrant in connection with any transfer of this Warrant, the transfer of this
Warrant shall not be either (i) registered pursuant to an effective registration
statement under the Securities Act and under applicable state securities or blue
sky laws or (ii) eligible for resale without volume or manner-of-sale
restrictions or current public information requirements pursuant to Rule 144,
the Company may require, as a condition of allowing such transfer, that the
Holder or transferee of this Warrant, as the case may be, comply with the
provisions of Section 11 of the Purchase Agreement.
 
12.           LOSS, THEFT, DESTRUCTION OR MUTILATION OF WARRANT. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Stock, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.
 
13.           LIMITATION OF LIABILITY.  No provision hereof, in the absence of
any affirmative action by Holder to exercise this Warrant to purchase Warrant
Stock, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.
 
14.           REMEDIES.  The Holder, in addition to being entitled to exercise
all rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant.  The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.
 
 
12

--------------------------------------------------------------------------------

 

15.           GOVERNING LAW.  All questions concerning the construction,
validity, enforcement and interpretation of this Warrant shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Warrant
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Warrant and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  If either party shall commence an action or proceeding
to enforce any provisions of this Warrant, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.
 
16.           HEADINGS.  The headings and captions used in this Warrant are used
only for convenience and are not to be considered in construing or interpreting
this Warrant.  All references in this Warrant to sections and exhibits shall,
unless otherwise provided, refer to sections hereof and exhibits attached
hereto, all of which exhibits are incorporated herein by this reference.
 
17.           NOTICES.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given (i) at the time of personal delivery, if delivery is in
person; (ii) one (1) Trading Day delivery by facsimile transmission or after
deposit with an express overnight courier for United States deliveries, with
proof of delivery from the courier requested (provided that written or
electronic confirmation of receipt is obtained), or two (2) Trading Days after
such deposit for deliveries outside of the United States, with proof of delivery
from the courier requested; or (iii) on the day of proof of receipt, if mailed
by registered or certified mail (return receipt requested) for United States
deliveries when addressed to the party to be notified at the address indicated
for such party pursuant to the Agreement or, in the case of the Company, at
46950 Jennings Farm Drive, Suite 290, Sterling, VA 20164-8679, (fax) 703
444-2119, or at such other address as any party or the Company may designate by
giving ten (10) days’ advance written notice to all other parties.
 
18.           AMENDMENT; WAIVER.  This Warrant and all other Class A Warrants
issued under the Agreement may be amended and provisions may be waived by the
warrant holders holding, in the aggregate, Class A Warrants exercisable for
shares of Warrant Stock greater than 67% of all shares of Warrant Stock
available for exercise under the Class A Warrants, and the Company as may be
mutually agreed upon in writing.
 
19.           SEVERABILITY.  If one or more provisions of this Warrant are held
to be unenforceable under applicable law, such provision(s) shall be excluded
from this Warrant and the balance of the Warrant shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.
 
20.           TERMS BINDING.  By acceptance of this Warrant, the Holder accepts
and agrees to be bound by all the terms and conditions of this Warrant.
 
 
13

--------------------------------------------------------------------------------

 

21.           MISCELLANEOUS.   In any instance where the word “days” is used
herein, unless otherwise indicated, “days” shall mean calendar days, including
Saturday, Sunday and holidays.
 
[The balance of this page intentionally left blank]
 
 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Warrant as of the date
first above written.
 
INFERX CORPORATION
     
By:
             
Name:
             
Title:
   

 
 
15

--------------------------------------------------------------------------------

 

EXHIBIT 1
 
FORM OF EXERCISE
(To be signed only upon exercise of Warrant)
 
To:  InferX Corporation
 
The undersigned Holder hereby elects to purchase ____________ shares of Common
Stock of InferX Corporation (the “Warrant Stock”), at a purchase price of $____
per share for a total purchase price of $________________, pursuant to the terms
of the attached Warrant, and tenders herewith payment of the purchase price for
such shares in full.
 
Please issue a certificate or certificates representing such shares of Warrant
Stock in the name specified below:
 

 
(Name)
 
(Address)
 
(City, State, Zip Code)
 
(Federal Tax Identification Number)
 
(Date)



In the event that this exercise is for less than the total number of shares of
Warrant Stock available for exercise under this Warrant, please also issue a new
Warrant for the remaining number of shares of Warrant Stock.



     
Signature of Warrant Holder

 
 
 

--------------------------------------------------------------------------------

 
 
FORM OF ASSIGNMENT
(ENTIRE)


[To be signed only upon transfer of entire Warrant]


TO BE EXECUTED BY THE REGISTERED HOLDER
TO TRANSFER THE WITHIN WARRANT
 
FOR VALUE RECEIVED ___________________________ hereby sells, assigns and
transfers unto _______________________________ all rights of the undersigned
under and pursuant to the within Warrant, and the undersigned does hereby
irrevocably constitute and appoint _____________________ Attorney to transfer
the said Warrant on the books of InferX Corporation, with full power of
substitution.



   
[Type Name of Holder]
     
By:
   
Title:
         
Dated:
   



NOTICE
 
The signature to the foregoing Assignment must correspond exactly to the name as
written upon the face of the within Warrant, without alteration or enlargement
or any change whatsoever.
 
 
 

--------------------------------------------------------------------------------

 

FORM OF ASSIGNMENT
(PARTIAL)


[To be signed only upon partial transfer of Warrant]


TO BE EXECUTED BY THE REGISTERED HOLDER
TO TRANSFER THE WITHIN WARRANT
 
FOR VALUE RECEIVED ___________________________ hereby sells, assigns and
transfers unto ____________________________ (i) the rights of the undersigned to
purchase ____________________ shares of Common Stock under and pursuant to the
within Warrant, and (ii) on a non-exclusive basis, all other rights of the
undersigned under and pursuant to the within Warrant, it being understood that
the undersigned shall retain, severally (and not jointly) with the transferee(s)
named herein, all rights assigned on such non-exclusive basis.  The undersigned
does hereby irrevocably constitute and appoint __________________________
Attorney to transfer the said Warrant on the books of InferX Corporation,  with
full power of substitution.



   
[Type Name of Holder]
     
By:
   
Title:
       
Dated:
   



NOTICE
 
The signature to the foregoing Assignment must correspond exactly to the name as
written upon the face of the within Warrant, without alteration or enlargement
or any change whatsoever.

 
 

--------------------------------------------------------------------------------

 